            Case 1:19-cv-01041-LY Document 16 Filed 10/27/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 TODD RICKS,                                           §
                          Petitioner,                  §
 V.                                                    §
                                                       §
 WARDEN, FCI BASTROP,                                  §        A-19-CV-1041-LY-ML
                 Respondent.                           §

                            REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE LEE YEAKEL
UNITED STATES DISTRICT JUDGE:

        Before the court are Todd Ricks’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241 (Dkt. #1), the Government’s Response and Motion to Dismiss (Dkt. #11), and Ricks’s

Reply in Opposition to Government’s Response and Motion to Dismiss (Dkt. #13).1 Having

considered the entire case file, the applicable law, and determining that a hearing is not necessary,

the Magistrate Court submits this Report and Recommendation to the United States District Court

pursuant to 28 U.S.C. § 636(b) and Rule 1 of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties

to United States Magistrate Judges.

I.      BACKGROUND

        Ricks is serving a lengthy sentence for drug and firearm crimes. United States v. Ricks, 756

F. App’x 488 (5th Cir. 2019). His sentence was enhanced under 18 U.S.C. § 924(e) of the Armed

Career Criminal Act (ACCA), based on prior convictions for Texas burglaries that were deemed




        1
          Also before the court is Ricks’s Request for Status on Application for Writ of Habeas Corpus under 28
U.S.C. § 2241 (Dkt. #15). This Report and Recommendation also serves as a response to that request.

                                                      1
           Case 1:19-cv-01041-LY Document 16 Filed 10/27/20 Page 2 of 7




“violent felonies” under § 924(e)(2)(B)(ii). Id. at 488-89. The Fifth Circuit affirmed the conviction

and sentence and denied Ricks’s first 28 U.S.C. § 2255 motion. Id. at 489.

       After Johnson v. United States, 135 S.Ct. 2551, 2557 (2015), Ricks moved for and was

granted authorization to file a successive § 2255 motion. Id. The district court denied the motion

on the merits and applied the Fifth Circuit’s then-controlling precedent holding that Texas burglary

was generic burglary as contemplated by § 924(e)(2)(B)(ii). Id. (citing United States v. Uribe, 838

F.3d 667, 670-71 (5th Cir. 2016), overruled by United States v. Herrold, 883 F.3d 517 (5th Cir.

2018) (en banc)). Shortly thereafter, the Fifth Circuit overruled Uribe and held that Texas

burglaries were not generic burglaries and thus could not be used to enhance sentences under §

924(e). Id. (citing Herrold, 883 F.3d at 520-21, 529). The Fifth Circuit therefore granted Ricks a

certificate of appealability (COA) on whether “he no longer qualifies for ACCA sentencing as a

result of changes in the law concerning ACCA predicate offenses, particularly the classification of

Texas burglary offenses.” Id. The Fifth Circuit dismissed his successive § 2255 after determining

the sentencing court imposed the ACCA enhancement but did not rely on the residual clause that

Johnson invalidated. Id. at 489-90.

II.    PRESENT HABEAS PETITION

       Ricks again challenges the application of the ACCA enhancement § 2241 through the

“savings clause” of § 2255(e). Ricks presents two issues for review:

       1. Whether, in light of Descamps v. United States,133 S. Ct. 2276 (2013), Mathis
       v. United States, 136 S. Ct. 2243 (2016), and United States v. Hinkle, 832 F.3d 569
       (5th Cir. 2016), Ricks’s prior convictions do not qualify him as an Armed Career
       Criminal, requiring resentencing without the ACCA enhancement.

       2. Whether, in light of Dean v. United States, 137 S. Ct. 1170 (2017), the District
       Court erred in concluding that it could not vary from the Guidelines range based on
       the mandatory minimum sentences Ricks would receive under § 924(c).

Dkt. #1-1 at 2.


                                                 2
           Case 1:19-cv-01041-LY Document 16 Filed 10/27/20 Page 3 of 7




III.   APPLICABLE LAW

       “A writ of habeas corpus pursuant to 28 U.S.C. § 2241 and a motion to vacate, set aside,

or correct a sentence pursuant to 28 U.S.C. § 2255 are distinct mechanisms for seeking post-

conviction relief.” Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). A § 2241 petition on behalf

of a sentenced prisoner attacks the manner in which a sentence is carried out or the prison

authorities’ determination of its duration, and must be filed in the same district where the prisoner

is incarcerated. Id. A motion under § 2255, by contrast, is the vehicle for attacking errors that

occurred “at or prior to sentencing.” Id. A § 2255 motion must be filed in the court that sentenced

the defendant. Id. The Fifth Circuit has stated that “[a] petition for a writ of habeas corpus pursuant

to [section] 2241 is not a substitute for a motion under [section] 2255.” Id. at 452 (quoting McGhee

v. Hanberry, 604 F.2d 9, 10 (5th Cir. 1979)). Thus, a § 2241 petition that seeks to challenge the

validity of a federal sentence must either be dismissed or construed as a § 2255 motion. Id.

       However, § 2255 contains a “savings clause,” which acts as a limited exception to this

general rule:

       An application for a writ of habeas corpus in behalf of a prisoner who is authorized
       to apply for relief by motion pursuant to this section, shall not be entertained if it
       appears that the applicant has failed to apply for relief, by motion, to the court which
       sentenced him, or that such court has denied him relief, unless it also appears that
       the remedy by motion is inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e) (emphasis added). Under § 2255’s savings clause, “a section 2241 petition

that seeks to challenge a federal sentence or conviction—thereby effectively acting as a section

2255 motion—may only be entertained when the petitioner establishes that the remedy provided

for under section 2255 is inadequate or ineffective.” Pack, 218 F.3d at 451.

       “[M]erely failing to succeed in a section 2255 motion does not establish the inadequacy or

ineffectiveness of the section 2255 remedy.” Pack, 218 F.3d at 453. Similarly, “the inability to



                                                  3
           Case 1:19-cv-01041-LY Document 16 Filed 10/27/20 Page 4 of 7




meet AEDPA’s ‘second or successive’ requirement, does not make § 2255 inadequate or

ineffective.” Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000). Rather, in Reyes-Requena v.

United States, the Fifth Circuit explained § 2255 is inadequate or ineffective when:

       (1) the [§ 2241] petition raises a claim that is based on a retroactively applicable
       Supreme Court decision; (2) the claim was previously foreclosed by circuit law at
       the time when [it] should have been raised in petitioner’s trial, appeal or first § 2255
       motion; and (3) that retroactively applicable decision establishes that the petitioner
       may have been convicted of a nonexistent offense.

Santillana v. Upton, 846 F.3d 779, 782 (5th Cir. 2017) (internal quotations omitted) (restating the

standard set forth in Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001)).

       Unlike a second a second or successive motion under § 2255(h), which requires “a new

rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court,”

“the retroactivity element of [the] savings-clause analysis is not tethered to a similar statutory

limitation.” Santillana v. Upton, 846 F.3d 779, 783 (5th Cir. 2017); 28 U.S.C. § 2255(h) (emphasis

added). “[P]recedent requires only that a § 2241 petition be based on a ‘retroactively applicable

Supreme Court decision,’ without specifying that the Supreme Court must have made the

determination of retroactivity.” Santillana, 846 F.3d at 783 (quoting Garland v. Roy, 615 F.3d 391,

394 (5th Cir. 2010)). “[N]ew decisions interpreting federal statutes that substantively define

criminal offenses automatically apply retroactively.” Garland, 615 F.3d at 396 (citing United

States v. McPhail, 112 F.3d 197, 199 (5th Cir. 1997)); see also Bousley v. United States, 523 U.S.

614, 620-21 (1998). “[A] decision is ‘substantive, non-constitutional[,] . . . concerning the reach

of a federal statute,’ if it ‘articulates the substantive elements that the government must prove to

convict a person charged under the statute.’” Garland, 615 F.3d at 397 (quoting McPhail, 112 F.3d

at 199).




                                                  4
           Case 1:19-cv-01041-LY Document 16 Filed 10/27/20 Page 5 of 7




IV.     ANALYSIS

        Relying on Descamps v. United States,133 S. Ct. 2276 (2013), Mathis v. United States, 136

S. Ct. 2243 (2016), United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016), and ultimately the Fifth

Circuit’s en banc decision in Herrold, 883 F.3d at 520-21, 529, which held Texas burglaries were

not generic burglaries and thus could not be used to enhance sentences under § 924(e), Ricks

contends his prior convictions do not support his ACCA enhancement.

        However, the Supreme Court vacated and remanded the Fifth Circuit’s en banc Herrold

decision, United States v. Herrold, 139 S. Ct. 2712 (June 17, 2019). Just days before Ricks filed

this § 2241, the Fifth Circuit decided United States v. Herrold, 941 F.3d 173 (5th Cir. Oct. 18,

2019), on remand from the Supreme Court. Following the Supreme Court’s decisions in Quarles

v. United States, 139 S. Ct. 1872 (2019), and United States v. Stitt, 139 S. Ct. 399 (2018), the Fifth

Circuit held that Texas’s burglary statute is generic, indivisible, and qualifies for enhancement

under the ACCA. 941 F.3d at 177, 182 (“We hold that Section 30.02(a)(3) is generic—and

Herrold’s three prior felonies are therefore qualifying predicates for a sentence enhancement under

the ACCA.”). Accordingly, Ricks’s argument that his prior burglary convictions do not support

his ACCA enhancement fails, and he has not shown he was convicted of a non-existent offense.

See Santillana, 846 F.3d at 782 (restating the standard set forth in Reyes-Requena, 243 F.3d at

904).

        Ricks also argues that under Dean v. United States, 137 S. Ct. 1170 (2017), the District

Court erred in concluding that it could not vary from the Guidelines range based on the mandatory

minimum sentences Ricks would receive under § 924(c). The Government argues that since Dean

addressed the issue of sentencing both an underlying offense and a 924(c) offense, it does not raise

the issue of whether he was convicted of a nonexistent offense and therefore fails to present a



                                                  5
          Case 1:19-cv-01041-LY Document 16 Filed 10/27/20 Page 6 of 7




cognizable issue under the savings clause.      Dkt. #11 at 4. Ricks does not respond to the

Government’s argument in his reply brief. Dkt. #13.

       Ricks has failed to show that the argument that won in Dean, and that he now seeks to

assert here, was previously foreclosed to him under Fifth Circuit precedent. Ricks has also failed

to show that Dean demonstrates he was convicted of a non-existent offense and he is “actually

innocent.” Indeed, Dean addresses a sentencing judge’s discretion; it does not support the

argument that Ricks was sentenced for a non-existent offense. Accordingly, Ricks’s argument

invoking Dean does not satisfy the requirements of the savings clause. See Santillana, 846 F.3d at

782 (restating the standard set forth in Reyes-Requena, 243 F.3d at 904).

       As Ricks cannot show he should be allowed to proceed with his § 2241 petition under §

2255’s savings clause, the court must dismiss the petition or convert it to a motion under § 2255.

See Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000). Because Ricks does not have permission

to file a successive § 2255 motion, the undersigned recommends the District Court dismiss his

petition for lack of jurisdiction. See Christopher v. Miles, 342 F.3d 378, 385 (5th Cir. 2003); 28

U.S.C. § 2255(h).

V.     RECOMMENDATIONS

       The Magistrate Court RECOMMENDS the District Court DISMISS WITHOUT

PREJUDICE for lack of jurisdiction Todd Ricks’s Petition for Writ of Habeas Corpus Pursuant

to 28 U.S.C. § 2241 (Dkt. #1).

       The referral of this case to the Magistrate Court should now be canceled.

VI.    WARNING

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are



                                                6
          Case 1:19-cv-01041-LY Document 16 Filed 10/27/20 Page 7 of 7




being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53 (1985);

Douglass v. United Services Automobile Ass’n, 79 F.3d 1415 (5th Cir. 1996)(en banc).



        SIGNED October 27, 2020
                                                _______________________________
                                                MARK LANE
                                                UNITED STATES MAGISTRATE JUDGE




                                                7
